Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 7: - - components are releasably attached and able to be coupled to other toothbrush components - - 
Claim 14: - - components are releasably attached and able to be coupled to other toothbrush components - - 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
The term “the surface” in claims 1, 8 and 15 lack antecedent basis. For examination purposes, claims 1 and 8 will be interpreted as follows: - - the neck being coplanar with a plane of [[the]]a surface of the handle - - 
For examination purposes, claim 15 will be interpreted as follows: - - the neck being at an oblique angle to a plane of [[the]]a surface of the handle - -  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are rejected for being indefinite. The recitation “and of a size capable of fitting inside an orthodontic retainer case” in claim s 1, 8 and 15 is a relative recitation which renders the claim indefinite. The size of the retainer case is not defined by the claim or the originally filed specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Retainer cases are known to come in a variety of sizes, based upon the needs and circumstances and needs of the individual.  In other words, the size of retainer cases is an object that is variable (See MPEP 2173.05(b)) For examination purposes, claims 1, 8 and 15 will be interpreted as follows:  - - A toothbrush for cleaning orthodontic aligners/appliances and teeth, 
As claims 2-7 depend on claim 1, 9-14 depend on claim 8, and 16-20 depend on claim 15, they are similarly rejected. 
Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The independent claims 1, 8, and 15 recite in part “a solid, circular handle with a flat cross-section,” but then in the dependent claims, instead of further limiting the circular handle, the applicant has broadened the apparatus, providing “the handle is of a different geometric shape, including ovoid, square, rectangular…” It is being viewed that these claims contradict what is has been established in terms of the shape of the toothbrush in their respective independent claims.
Regarding claims 2, 9, and 16, the phrase "or other suitable shape" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For the purposes of examination, they will be interpreted as follows: - - including ovoid, square, rectangular, or polygonal
Claims 5-6, 12-13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 8 and 15 recite in part “a plurality of 2 to bristle tufts extending laterally from the brush head – in a single row,” however claims 5, 12 and 19 recite “wherein the bristle tufts are oriented in two parallel rows” and claims 6, 13, and 20 recite “wherein the bristle tufts are oriented in two staggered rows.” There is a conflict, as being organized in a single row fundamentally cannot be equated to being organized in multiple rows.  Multiple rows would need to be established in the independent claim, and then their organization, whether parallel or staggered further limited in dependent claims. However, please note that such organizations of brush bristles in oral tooth care devices is well known in the art (please see pertinent art in the conclusion section).
Claims 7 and 14 recites the limitation "the components".  There is insufficient antecedent basis for this limitation in the claim as to which elements previously recited would be included in the group known as “components.” Further, the applicant has claimed the components are releasably attached and capable of being coupled to other toothbrush components. There is nothing in the figures depicting a release mechanism or coupling between elements of the toothbrush, nor explanation within the specification as to how this occurs.
Claims 2-7, 9-14 and 16-20 depend from claims 1, 8 and 15, respectively, and are therefore rejected to accordingly under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US Patent No. 6273719), Moharram (US Patent No. 4752984), and further in view of Harada (US Patent No. 6289546).
In regards to claim 1, Whitman discloses
A toothbrush for cleaning orthodontic aligners/appliances and teeth, 
a solid, circular handle (distal end 20, fig. 1 and 2) with a flat cross-section, having a proximal end and a distal end; 

    PNG
    media_image1.png
    491
    755
    media_image1.png
    Greyscale

a neck (see at least elements, 26, 18, and 24, fig. 1 and 2) disposed on the distal end of the handle (distal end 20, fig. 1 and 2), said neck (see at least elements, 26, 18, and 24, fig. 1 and 2) having a shape and a cross section, 
the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) being coplanar with a plane of [[the]]a surface of the handle (distal end 20, fig. 1 and 2), the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) extending outward from the handle (distal end 20, fig. 1 and 2) in a radial direction from the handle (distal end 20, fig. 1 and 2); 

    PNG
    media_image2.png
    491
    755
    media_image2.png
    Greyscale

a brush head (brush head 12, fig. 1 and 2), the brush head (brush head 12, fig. 1 and 2) being coplanar with and at an oblique angle to the neck (see at least elements, 26, 18, and 24, fig. 1 and 2), said brush head (brush head 12, fig. 1 and 2) having a cross-section and a substantially dome-shaped end; 

    PNG
    media_image3.png
    491
    760
    media_image3.png
    Greyscale

a plurality of bristle tufts (see annotated fig. 1 and 2) extending laterally from the brush head (brush head 12, fig. 1 and 2), the plurality of bristle tufts (annotated fig. 1 and 2) being oriented perpendicular to a longitudinal axis of the brush head (brush head 12, fig. 1 and 2), the plurality of bristle tufts (annotated fig. 1 and 2) comprising a plurality of bristles having a length and extending from the brush head (brush head 12, fig. 1 and 2) in a common direction and parallel with each other.

    PNG
    media_image4.png
    800
    662
    media_image4.png
    Greyscale


Whitman fails to disclose the neck having a “cylindrical shape and substantially circular” cross section, and the brush head having a “substantially circular ” cross section. However, Harada teaches a neck (103) with a cylindrical shape (see Harada fig. 1-3) with a substantially circular cross section (see fig. 2), and a brush head (101) also having a substantially circular cross section (see fig. 10 and 11). 

    PNG
    media_image5.png
    719
    576
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    232
    276
    media_image6.png
    Greyscale

Whitman and Harada are considered to be analogous to the claimed invention because they are in the same field of toothbrush/oral hygiene devices that employ alternative handle and neck constructions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Harada and provide the toothbrush neck and head in the shape of a cylinder in order to provide “a toothbrush that facilitates brushing even by individuals with limited manipulative dexterity and a method of fabricating such a toothbrush. With this invention, users with limited hand, wrist, or finger manipulative dexterity have a higher likelihood of brushing their teeth properly, while reducing the likelihood of having to endure pain and discomfort associated with brushing sensitive areas of their mouths (Harada column 10 lines 40-47).
Whitman discloses that the toothbrush possesses a plurality of bristle tufts, but is silent to provide a range of values for the number of bristles to fall within.  In other words, Whitman fails to explicitly disclose a range in definite values for the plurality of bristles tufts is to range between 2 to 10.  The range in the number of tufts of bristles is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the cleaning efficiency of the brush, as well as the dimensions of the brush head and its ability to fit within a mouth or be used to clean other oral devices is proportional to the number of bristle tufts being used. Therefore, since the general conditions of the claim, i.e. that the brush head has a plurality of bristles, was disclosed in the prior art by Whitman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush head disclosed by Whitman having a number of bristle tufts ranging between 2 to 10.
Although Whitman as modified discloses a plurality of rows of bristles, which broadly can be said to disclose the bristle tufts being in a single row (i.e. by having a plurality of rows, Whitman discloses a plurality of bristle tufts being in a single row of the plurality of rows), Whitman fails to explicitly disclose the bristle tufts being only “in single a row” (i.e. only one row, as shown in for example Fig. 6 of Applicant). However, Moharram teaches “a toothbrush and a method for cleaning teeth having a dental brace mounted thereon. The toothbrush includes a handle and a head portion on one end of the handle. A plurality of bristles are mounted on the head portion and arranged into a single longitudinally aligned row for receipt of toothpaste or the like (Moharram abstract).”

    PNG
    media_image7.png
    504
    584
    media_image7.png
    Greyscale

Moharram and Whitman are considered to be analogous to the claimed invention because they are in the same field of toothbrush/oral hygiene devices that employ bristles as a cleaning agent. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Moharram and provide bristle tufts organized in a single row, providing the capability of reaching areas within dental braces that conventional toothbrushes would be unable to do (Moharram column 1 lines 34-47), preventing the building of plaque and development of cavities (Moharram column 1 lines 19-33) in the mouths of individuals with dental braces. 
Whitman fails to disclose the bristle lengths being between “8 mm and 16 mm”. However, Harada teaches bristles (107), and that “In the preferred embodiment, the bristles 107 are preferably of equal length in the range of about ten (10) millimeters (mm) to about fifteen (15) mm as measured from the outer surface of the head 101 to the tip of each bristle 107 (column 5 lines 43-45).” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Harada and provide bristles in length between 8mm and 16mm to facilitate adequate cleaning depth when engaged with the gums, but also ensure the toothbrush’s geometries aren’t a deterrence in maneuvering the toothbrush within the user’s mouth. 
NOTE: As understood, by definition, a cross section is a depiction of a portion of an objection if a planar cut was made through the object at a certain point. As such, denoting a cross-section has having the characteristic of “flat” is understood as being inherent. 

In regards to claim 3, 
The toothbrush of claim 1, wherein the center of the handle (distal end 20, fig. 1 and 2) is open (through-hole 22, fig. 1 and 2).

In regards to claim 4, 
The toothbrush of claim 1, wherein the brush head (brush head 12, fig. 1 and 2) is coaxial with the neck (see at least elements, 26, 18, and 24, fig. 1 and 2).

    PNG
    media_image8.png
    491
    755
    media_image8.png
    Greyscale

	 


Claim(s) 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US Patent No. 6273719), in view of O’Halloran (US Patent No. 4454623), Moharram (US Patent No. 4752984), and further in view of Harada (US Patent No. 6289546).
In regards to claim 8, 
A toothbrush for cleaning orthodontic aligners/appliances and teeth, 
a solid, circular handle (distal end 20, fig. 1 and 2) with a flat cross-section, having a proximal end and a distal end; 

    PNG
    media_image1.png
    491
    755
    media_image1.png
    Greyscale

a neck (see at least elements, 26, 18, and 24, fig. 1 and 2) disposed on the distal end of the handle (distal end 20, fig. 1 and 2), said neck (see at least elements, 26, 18, and 24, fig. 1 and 2) having a shape and a cross section, 
the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) being coplanar with a plane of [[the]]a surface of the handle (distal end 20, fig. 1 and 2), the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) extending outward from the handle (distal end 20, fig. 1 and 2) in a direction from the handle (distal end 20, fig. 1 and 2); 

    PNG
    media_image9.png
    491
    755
    media_image9.png
    Greyscale

a brush head (brush head 12, fig. 1 and 2), the brush head (brush head 12, fig. 1 and 2) being coaxial with the neck (see at least elements, 26, 18, and 24, fig. 1 and 2), said brush head (brush head 12, fig. 1 and 2) having a cross-section and a substantially dome-shaped end; 

    PNG
    media_image3.png
    491
    760
    media_image3.png
    Greyscale

a plurality of bristle tufts (see annotated fig. 1 and 2) extending laterally from the brush head (brush head 12, fig. 1 and 2), the plurality of bristle tufts (annotated fig. 1 and 2) being oriented perpendicular to a longitudinal axis of the brush head (brush head 12, fig. 1 and 2), the plurality of bristle tufts (annotated fig. 1 and 2) comprising a plurality of bristles having a length and extending from the brush head (brush head 12, fig. 1 and 2) in a common direction and parallel with each other.

    PNG
    media_image4.png
    800
    662
    media_image4.png
    Greyscale

Whitman fails to disclose the neck having a “cylindrical shape and substantially circular” cross section, and the brush head having a “substantially circular ” cross section. However, Harada teaches a neck (103) with a cylindrical shape (see Harada fig. 1-3) with a substantially circular cross section (see fig. 2), and a brush head (101) also having a substantially circular cross section (see fig. 10 and 11). 

    PNG
    media_image5.png
    719
    576
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    232
    276
    media_image6.png
    Greyscale

Whitman and Harada are considered to be analogous to the claimed invention because they are in the same field of toothbrush/oral hygiene devices that employ alternative handle and neck constructions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Harada and provide the toothbrush neck and head in the shape of a cylinder in order to provide “a toothbrush that facilitates brushing even by individuals with limited manipulative dexterity and a method of fabricating such a toothbrush. With this invention, users with limited hand, wrist, or finger manipulative dexterity have a higher likelihood of brushing their teeth properly, while reducing the likelihood of having to endure pain and discomfort associated with brushing sensitive areas of their mouths (Harada column 10 lines 40-47).
Whitman fails to disclose the neck extending from the handle in a “para-tangential” direction. However, O’Halloran teaches a toothbrush (10) comprising a handle composed of at least a thumbrest (16) and palmrest (18), a neck (32), a head (26), wherein the neck “has an axis that is angularly displaced with respect to an extension of the linear palmrest portion through an acute neck angle, the angular displacement of the neck axis being clockwise for a right-hand brush or counterclockwise for a left-hand brush, as seen from the side of the toothbrush on which the fingerrest and the thumbrest are located (O’Halloran abstract).” This angular displacement in reference to the handle would be considered para-tangential. 

    PNG
    media_image10.png
    418
    682
    media_image10.png
    Greyscale
 

Whitman and O’Halloran are considered to be analogous to the claimed invention because they are in the same field of toothbrushes that employ unique neck, brush, and handle geometries. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of O’Halloran and provide a tooth brush with a neck that is para-tangential to the handle. With the desire to improve brushing efficiency as “[t]he relationship between the presence of plaque microorganisms at the gingival sulcus (crevice) and periodontal disease has been well documented. If the gingival crevice is rendered completely plaque-free, any existing disease activity will cease and the periodontium will become healthy. Clearly, any method of plaque control must include effective sulcular brushing (O’Halloran column 1 lines 15-22).” For O’Halloran, “the head of the brush has been elevated, angled, cranked and rotated in relation with the handle so that most surfaces of the teeth and gums can be brushed effectively without rotating the brush in the hand in order to reach opposite sides (as is necessary with a conventional brush fifty percent of the time). The brush therefore being assymetrical is necessarily promoted in right and left hand versions (O’Halloran column 4 lines 53-60).” 
Whitman discloses that the toothbrush possesses a plurality of bristle tufts, but is silent to provide a range of values for the number of bristles to fall within.  In other words, Whitman fails to explicitly disclose a range in definite values for the plurality of bristles tufts is to range between 2 to 10.  The range in the number of tufts of bristles is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the cleaning efficiency of the brush, as well as the dimensions of the brush head and its ability to fit within a mouth or be used to clean other oral devices is proportional to the number of bristle tufts being used. Therefore, since the general conditions of the claim, i.e. that the brush head has a plurality of bristles, was disclosed in the prior art by Whitman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush head disclosed by Whitman having a number of bristle tufts ranging between 2 to 10.
Although Whitman as modified discloses a plurality of rows of bristles, which broadly can be said to disclose the bristle tufts being in a single row (i.e. by having a plurality of rows, Whitman discloses a plurality of bristle tufts being in a single row of the plurality of rows), Whitman fails to explicitly disclose the bristle tufts being only “in single a row” (i.e. only one row, as shown in for example Fig. 6 of Applicant). However, Moharram teaches “a toothbrush and a method for cleaning teeth having a dental brace mounted thereon. The toothbrush includes a handle and a head portion on one end of the handle. A plurality of bristles are mounted on the head portion and arranged into a single longitudinally aligned row for receipt of toothpaste or the like (Moharram abstract).”

    PNG
    media_image7.png
    504
    584
    media_image7.png
    Greyscale

Moharram and Whitman are considered to be analogous to the claimed invention because they are in the same field of toothbrush/oral hygiene devices that employ bristles as a cleaning agent. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Moharram and provide bristle tufts organized in a single row, providing the capability of reaching areas within dental braces that conventional toothbrushes would be unable to do (Moharram column 1 lines 34-47), preventing the building of plaque and development of cavities (Moharram column 1 lines 19-33) in the mouths of individuals with dental braces. 
Whitman fails to disclose the bristle lengths being between “8 mm and 16 mm”. However, Harada teaches bristles (107), and that “In the preferred embodiment, the bristles 107 are preferably of equal length in the range of about ten (10) millimeters (mm) to about fifteen (15) mm as measured from the outer surface of the head 101 to the tip of each bristle 107 (column 5 lines 43-45).” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Harada and provide bristles in length between 8mm and 16mm to facilitate adequate cleaning depth when engaged with the gums, but also ensure the toothbrush’s geometries aren’t a deterrence in maneuvering the toothbrush within the user’s mouth. 
NOTE: As understood, by definition, a cross section is a depiction of a portion of an objection if a planar cut was made through the object at a certain point. As such, denoting a cross-section has having the characteristic of “flat” is understood as being inherent. 


In regards to claim 10, 
The toothbrush of claim 8, wherein the center of the handle (distal end 20, fig. 1 and 2) is open (through-hole 22, fig. 1 and 2).

In regards to claim 11, 
The toothbrush of claim 8, wherein the brush head (brush head 12, fig. 1 and 2) is coplanar with and at an oblique angle to, the neck (see at least elements, 26, 18, and 24, fig. 1 and 2).

    PNG
    media_image11.png
    491
    760
    media_image11.png
    Greyscale


In regards to claim 15, 
A toothbrush for cleaning orthodontic aligners/appliances and teeth, 
a solid, circular handle (distal end 20, fig. 1 and 2) with a flat cross-section, having a proximal end and a distal end; 

    PNG
    media_image1.png
    491
    755
    media_image1.png
    Greyscale

a neck (see at least elements, 26, 18, and 24, fig. 1 and 2) disposed on the distal end of the handle (distal end 20, fig. 1 and 2), said neck (see at least elements, 26, 18, and 24, fig. 1 and 2) having a shape and a cross section, 
the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) being at an oblique angle to a plane of [[the]]a surface of the handle (distal end 20, fig. 1 and 2), the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) extending outward from the handle (distal end 20, fig. 1 and 2) in a direction from the handle (distal end 20, fig. 1 and 2); 

    PNG
    media_image12.png
    491
    755
    media_image12.png
    Greyscale

a brush head (brush head 12, fig. 1 and 2), the brush head (brush head 12, fig. 1 and 2) being coaxial with the neck (see at least elements, 26, 18, and 24, fig. 1 and 2), said brush head (brush head 12, fig. 1 and 2) having a cross-section and a substantially dome-shaped end; 

    PNG
    media_image11.png
    491
    760
    media_image11.png
    Greyscale

a plurality of bristle tufts (see annotated fig. 1 and 2) extending laterally from the brush head (brush head 12, fig. 1 and 2), the plurality of bristle tufts (annotated fig. 1 and 2) being oriented perpendicular to a longitudinal axis of the brush head (brush head 12, fig. 1 and 2), the plurality of bristle tufts (annotated fig. 1 and 2) comprising a plurality of bristles having a length and extending from the brush head (brush head 12, fig. 1 and 2) in a common direction and parallel with each other.

    PNG
    media_image4.png
    800
    662
    media_image4.png
    Greyscale

Whitman fails to disclose the neck having a “cylindrical shape and substantially circular” cross section, and the brush head having a “substantially circular ” cross section. However, Harada teaches a neck (103) with a cylindrical shape (see Harada fig. 1-3) with a substantially circular cross section (see fig. 2), and a brush head (101) also having a substantially circular cross section (see fig. 10 and 11). 

    PNG
    media_image5.png
    719
    576
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    232
    276
    media_image6.png
    Greyscale

Whitman and Harada are considered to be analogous to the claimed invention because they are in the same field of toothbrush/oral hygiene devices that employ alternative handle and neck constructions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Harada and provide the toothbrush neck and head in the shape of a cylinder in order to provide “a toothbrush that facilitates brushing even by individuals with limited manipulative dexterity and a method of fabricating such a toothbrush. With this invention, users with limited hand, wrist, or finger manipulative dexterity have a higher likelihood of brushing their teeth properly, while reducing the likelihood of having to endure pain and discomfort associated with brushing sensitive areas of their mouths (Harada column 10 lines 40-47).
Whitman fails to disclose the neck extending from the handle in an “off-radial ” direction. 
However, O’Halloran teaches a toothbrush (10) comprising a handle composed of at least a thumbrest (16) and palmrest (18), a neck (32), a head (26), wherein the neck “has an axis that is angularly displaced with respect to an extension of the linear palmrest portion through an acute neck angle, the angular displacement of the neck axis being clockwise for a right-hand brush or counterclockwise for a left-hand brush, as seen from the side of the toothbrush on which the fingerrest and the thumbrest are located (O’Halloran abstract).” This displacement in reference to the handle would be considered off-radial. 

    PNG
    media_image13.png
    456
    682
    media_image13.png
    Greyscale
 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of O’Halloran and provide a tooth brush with a neck that is off-radial to the handle. With the desire to improve brushing efficiency as “[t]he relationship between the presence of plaque microorganisms at the gingival sulcus (crevice) and periodontal disease has been well documented. If the gingival crevice is rendered completely plaque-free, any existing disease activity will cease and the periodontium will become healthy. Clearly, any method of plaque control must include effective sulcular brushing (O’Halloran column 1 lines 15-22).” For O’Halloran, “the head of the brush has been elevated, angled, cranked and rotated in relation with the handle so that most surfaces of the teeth and gums can be brushed effectively without rotating the brush in the hand in order to reach opposite sides (as is necessary with a conventional brush fifty percent of the time). The brush therefore being assymetrical is necessarily promoted in right and left hand versions (O’Halloran column 4 lines 53-60).” 
Whitman discloses that the toothbrush possesses a plurality of bristle tufts, but is silent to provide a range of values for the number of bristles to fall within.  In other words, Whitman fails to explicitly disclose a range in definite values for the plurality of bristles tufts is to range between 2 to 10.  The range in the number of tufts of bristles is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the cleaning efficiency of the brush, as well as the dimensions of the brush head and its ability to fit within a mouth or be used to clean other oral devices is proportional to the number of bristle tufts being used. Therefore, since the general conditions of the claim, i.e. that the brush head has a plurality of bristles, was disclosed in the prior art by Whitman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush head disclosed by Whitman having a number of bristle tufts ranging between 2 to 10.
Although Whitman as modified discloses a plurality of rows of bristles, which broadly can be said to disclose the bristle tufts being in a single row (i.e. by having a plurality of rows, Whitman discloses a plurality of bristle tufts being in a single row of the plurality of rows), Whitman fails to explicitly disclose the bristle tufts being only “in single a row” (i.e. only one row, as shown in for example Fig. 6 of Applicant). However, Moharram teaches “a toothbrush and a method for cleaning teeth having a dental brace mounted thereon. The toothbrush includes a handle and a head portion on one end of the handle. A plurality of bristles are mounted on the head portion and arranged into a single longitudinally aligned row for receipt of toothpaste or the like (Moharram abstract).”

    PNG
    media_image7.png
    504
    584
    media_image7.png
    Greyscale

Moharram and Whitman are considered to be analogous to the claimed invention because they are in the same field of toothbrush/oral hygiene devices that employ bristles as a cleaning agent. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Moharram and provide bristle tufts organized in a single row, providing the capability of reaching areas within dental braces that conventional toothbrushes would be unable to do (Moharram column 1 lines 34-47), preventing the building of plaque and development of cavities (Moharram column 1 lines 19-33) in the mouths of individuals with dental braces. 
Whitman fails to disclose the bristle lengths being between “8 mm and 16 mm”. However, Harada teaches bristles (107), and that “In the preferred embodiment, the bristles 107 are preferably of equal length in the range of about ten (10) millimeters (mm) to about fifteen (15) mm as measured from the outer surface of the head 101 to the tip of each bristle 107 (column 5 lines 43-45).” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitman to incorporate the teachings of Harada and provide bristles in length between 8mm and 16mm to facilitate adequate cleaning depth when engaged with the gums, but also ensure the toothbrush’s geometries aren’t a deterrence in maneuvering the toothbrush within the user’s mouth. 
NOTE: As understood, by definition, a cross section is a depiction of a portion of an objection if a planar cut was made through the object at a certain point. As such, denoting a cross-section has having the characteristic of “flat” is understood as being inherent.

In regards to claim 17, 
The toothbrush of claim 15, wherein the center of the handle (distal end 20, fig. 1 and 2) is open (through-hole 22, fig. 1 and 2).

In regards to claim 18, 
The toothbrush of claim 15, wherein the neck (see at least elements, 26, 18, and 24, fig. 1 and 2) is coplanar with a plane of a surface of the handle (distal end 20, fig. 1 and 2).


Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White (US Patent No. 8951045) teaches a toothbrush having multiple bundles of bristles preferably arranged in two rows spaced apart from one another, and each bundle independently anchored into the front surface of the brush head with bundles in the opposed rows directed inwardly toward one another and angled toward a common intersection, allowing the free tip ends of the bristles to terminate in a single, common row. Each bundle is free standing and the bundles in one row have alternating relation with the bundles in the other row or rows.
	White (US Patent NO. 9498051) teaches a gingival stimulator having optionally-angled bundled bristles anchored in at least one row in a brush head, and a narrow working footprint of collective bristle free tip ends having a maximum width dimension of approximately four millimeters.
	Rechtin et al. (US PG Pub No. 20140304929) teaches an oral utensil having at least one central protrusion are disclosed. The oral utensils are configured for modification of a gag reflex in a user of the oral utensil. The oral utensils may comprise a handle portion comprising at least one central protrusion and a first head portion comprising a dental tool, wherein the handle portion may be removably connected to the head portion.
	Thompson (US Patent No. 5623739) teaches a toothbrush consisting of a handle of plastics or rigid resin material and at one end thereof, a head with brushes, the handle forming a closed aperture in the approximate shape of a semi-circle curved on one side and straight on the other, sized to permit insertion of a small child's or toddler's four fingers thereby allowing fist gripping.
	Dinner (US Patent No. 4654921) teaches a toothbrush comprised of a handle including an oval ring that defines an oval aperture sized for the passage therethrough of a young child's or infant's four fingers for fist gripping a half portion of the oval ring; and a brush head including an array of bristles that extends in general alignment with the major axis of the oval ring.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723